—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered February 21, 1992, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and a statement made by him to the police.
Ordered that the judgment is affirmed.
The defendant’s contention that he should have been allowed to call, at the Wade hearing, the witness who identified him shortly after the crime is without merit since there was no evidence presented that the pretrial identification proce*381dure was suggestive (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833).
The defendant’s contention that his statement was not voluntary because he had a broken nose when he made the statement is also without merit. There was no evidence presented at the Huntley hearing that the defendant was suffering from such pain or discomfort that he did not know what he was doing when he made the statement (see, People v Pearson, 106 AD2d 588). Nor was there evidence presented that the defendant understood that he would only receive medical attention if he cooperated with the police. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.